IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,660



                   EX PARTE DONALD LEWIS CASSELL, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 34979CR IN THE 40TH DISTRICT COURT
                            FROM ELLIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of failure to stop and render aid. He was sentenced to 730 days imprisonment in a state jail pursuant

to his plea bargain agreement. He did not appeal his conviction.

       Applicant contends that his plea was involuntary because he was admonished and sentenced

for a state jail felony when the offense as indicted was not a state jail felony. TEX . TRANSPORTATION

CODE §550.021(c)(2).
                                                                                                   2

       The State concedes that Applicant was improperly admonished and given an improper

sentence for this offense. Applicant is entitled to relief.

       Relief is granted. The judgment in Cause No. 34979CR in the 40th Judicial District Court

of Ellis County is set aside, and Applicant is remanded to the custody of the sheriff of Ellis County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 12, 2011
Do Not Publish